DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 were filed on 03/05/2021.  Applicant’s preliminary amendment, filed 05/18/2021, cancelled claims 6 & 16, added new claim 21, and amended claims 1-3, 7, 8, 11-13 & 17-19.  Therefore, claims 1-5, 7-15 & 17-21 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/05/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on 03/05/2021.  These drawings are accepted.

Terminal Disclaimer
The terminal disclaimer filed on 06/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPNs 10,942,942 and 11,222,032 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John T. Spangenberger (Reg. No. 76,607) on 06/16/2022.  
See the attached email correspondence history as authorized by the Form 439 filed on 06/14/2022.

	Claims 2, 3, 7, 12-15, 17, 18 & 20 have been amended as follows:

2. (Currently Amended) The method of claim 1, further comprising receiving, at the processor, the sequential federated query

3. (Currently Amended) The method of claim 1, further comprising receiving, at the processor, the sequential federated query

7. (Currently Amended) The method of claim 1 wherein[[,]] the first result data set includes operational anomaly data generated by connected elements.

12. (Currently Amended) The non-transitory computer readable medium of claim 11, wherein the at least one processor is further configured to receive the sequential federated query from 

13. (Currently Amended) The non-transitory computer readable medium of claim 11, wherein the at least one processor is further configured to receive the sequential federated query from 

14. (Currently Amended) The non-transitory computer readable medium of claim 11, wherein the 

15. (Currently Amended) The non-transitory computer readable medium of claim 14, wherein the 

17. (Currently Amended) The non-transitory computer readable medium of claim 11, wherein 

18. (Currently Amended) The non-transitory computer readable medium of claim 11, the second result data set is contextual based data.

20. (Currently Amended) The non-transitory computer readable medium of claim 11, wherein the .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

As amended above, claims 1-5, 7-15 & 17-21 are subject matter eligible because they recite additional elements that integrate the judicial exception of an abstract idea into a practical application.

The prior art of record, US 2016/0147888 A1 (Nguyen, cited in the IDS filed 03/05/2021) teaches optimization of query processing in a data federation system using priority queuing techniques. Priority queuing techniques may include generating a query vector corresponding to a query, comparing the query vector to historical query vectors to determine similarity, determining an expected processing time for the query based on the determined similarity, and inserting the query into a priority ordered queue at a particular position based on the expected processing time.

The prior art of record, “Real-Time Environmental Monitoring, Visualization and Notification System for Construction H&S Management” (Arslan et al., published September 2013, cited in the IDS filed 03/05/2021, copy present in parent Application No. 16/312,393) teaches Building Information Modeling (BIM) which provides comprehensive solutions for H&S and evacuation planning in buildings. Researchers around the globe have presented hybrid solutions for integrating different sensing technologies with BIM such as Radio Frequency Identification (RFID) tags, Ultra High Frequency (UHF) readers and sensors. A review and critical evaluation of literature on integrated solutions of BIM with various sensing technologies is performed in order to present a hybrid solution based on BIM and Wireless Sensors Network (WSN) along with a notification system for real-time environmental monitoring of buildings. 

The prior art of record, USPN 6,272,488 B1 (Chang, cited in the accompanying Form 892), teaches searching multiple heterogeneous datastores with heterogeneous data types by employing an object oriented data model to define a federated query object, a federated collection object and a federated datastore object. The federated query object translates a generic query into the appropriate queries for each datastore, the federated datastore object acts as a virtual datastore for multiple heterogeneous datastores with the ability to map concepts between datastores, and the federated collection object represents results from a federated query in a hierarchy that maintains sub-grouping information from each datastore to allow accessing of results by datastore or as a single collection of results. The federated objects thus provide user applications with enhanced accessibility of different hierarchies of information, as well as more robust search capabilities.

The prior art of record, USPN 8,706,756 B2 (Wu, cited in the accompanying Form 892), teaches that compared with traditional and current federated search schemes, the hybrid federated search scheme may reduce search requirements on the server or network side, e.g., reduce network resources, reduce computing requirements on the federated search server, and hence reduce cost. The hybrid federated search may also distribute network traffic more evenly over the different entities and connections, which may prevent bottlenecks at the federated search server. In the hybrid federated search scheme, a plurality of search services may receive one or more queries from a trusted client device rather than a third party service, e.g., the federated search server. This may resolve some security and trust issues that may prevent the third party from accessing the search services and thus cause failed or inefficient searches.

The prior art of record, USPN 9,348,880 B1 (Kramer, cited in the accompanying Form 892), teaches that a client computer may send, to a federated search computer, a request to store results in a repository system. The federated search computer may enrich (e.g., supplement) the results with data obtained from one or more additional search queries in one or more of the heterogeneous data sources. The federated search computer may send the results to the repository system. The repository system may deduplicate the results and store the deduplicated results. For example, the repository system may eliminate any information that appears more than once in the results. Additionally or alternatively, the repository system may infer that different results represent the same information. The repository system may send a unique identifier for the deduplicated results to the federated search computer. The federated search computer may send the unique identifier to the client computer. Thus, the user may perform any action with the deduplicated results by referencing the unique identifier.

However, the prior art of record does not anticipate, nor do they render obvious in any reasonable combination to one of ordinary skill in the art before the effective filing date of the claimed invention, the combination of limitations recited in independent claims 1, 11, & 21.
Thus, independent claims 1, 11 & 21 are patently distinct over the prior art of record for at least the reasons above.  The remaining claims are dependent claims, thus they are also patently distinct over the prior art of record for at least the reasons above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        06/18/2022